 KOPPERS COMPANY, INC.Koppers Company,Inc.,Forest ProductsDivisionandArlee 0. Ricks.District 50, United Mine Workers of America,and its Local No. 12366andArlee 0. Ricks.Cases 17-CA-2586 and 17-CB-419.March 20, 1967DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDJENKINSOn May 23, 1966, Trial Examiner James F. Foleyissued his Decision in the above-entitled proceeding,finding that the Respondent Local No. 12366 andRespondent Company had not engaged in unfairlabor practices within the meaning of the NationalLaborRelationsAct,asamended,andrecommending that the complaint as to them bedismissed in its entirety. The Trial Examiner furtherfound that the Respondent District 50 committed atechnical violation of the Act, but recommended thatthe complaint as to it be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions totheTrialExaminer's Decision and a supportingbrief. The Respondent Unions filed cross-exceptionsto the Trial Examiner's Decision and a supportingbrief.The Respondent Unions and RespondentCompany filed answering briefs to the exceptionsand brief of the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations' ofthe Trial Examiner, with the following addition.The initial charge involving Respondent UnionswasfiledDecember 21,1964,andservedDecember 22, 1964. Under the limitation period in'The Trial Examiner found that Respondent District b0interfered with Ricks' right to the use of the Board's processes inviolationof Sec 8(b)(1)(A) of the Act by Poeta's offer to Ricks onDecember 28, 1964, through his brother Lystra, to obtain a job forhim if he would withdraw the charges that he had filed against theRespondent Unions The Trial Examiner, however, concludedthat this was a technical violation, and recommended that noremedy should be ordered as it would not effectuate the purposesof the Act We agree with this finding For the reasons set forth inthe Trial Examiner's Decision and in the circumstances disclosedby the record as a whole, we also adopt his recommendation not toissuea remedial order with respect thereto2The relevant portion of Sec 10(b) readsWhenever it is charged that any personhas engaged in oris engagingin any such unfair labor practice, the Board, or517Section 10(b) of the Act,2 the complaint which mightalleged as unfair labor practices any activities ofRespondent Unions occurring not more than 6months prior to December 22, 1964. However, onJanuary 26, 1965, the Charging Party requested thewithdrawal of his charge which had alleged that,sinceonand after September 11, 1964, theRespondentUnions had refused to process agrievance on his behalf. On January 27, 1965, theRegional Director approved the withdrawal request.On May 28, 1965, the Regional Director notified theRespondent Unions that, at the request of theCharging Party, he was reinstating the originalcharge. Thus, the issue presented by these events iswhether in view of the withdrawal of the charge itsreinstatement legally operated to revive the 10(b)limitation period of the original charge.The Board has held that the proviso to Section10(b) enacts a 6-month statute of limitations.3 Ineach case, the 6-month period is determined by thedate of service of the charge. Thus, a day 6 monthsearlierbecomes the cutoff date and activitiesoccurring before such date may not be alleged asunfair labor practices. The practical effect of theproviso to Section 10(b) is that, absent the existenceof a properly served charge on file, a party is assuredthat on any given day his liability under the Act isextinguished for any activities occurring more than 6months prior thereto.The original charge in this case was servedDecember 22, 1964, making the Respondent Unionsliable for their activities occurring after July 22,1964, but freeing them of liability for acts precedingthat date.When, however, the Regional Director onJanuary 27, 1965, notified the parties that he hadapproved the withdrawal of the charge, the situationchanged. On that date, or on any date thereafter onwhich a charge was not on file, Respondent Unionshad the right under the statute to be assured thatthey would not be held liable for activities occurringmore than 6 months past. To permit the May 28reinstatement of the December 22 charge to revivetheRespondent Unions' liability for the allegedrefusal to process the Charging Party's grievancewould amount to a circumvention of the proviso toSection 10(b).4 Accordingly, we shall dismiss thecomplaint.any agent or agency designated by the Board for suchpurposes, shall have power to issue and cause to be servedupon such person a complaint stating the charges in thatrespect, and containing a notice of hearing before the Boardor a member thereof, or before a designated agent or agency,at a place therein fixed, not less than five days after theserving of said complaintProvided,That no complaint shallissue based upon any unfair labor practice occurring morethan six months prior to the filing of the charge with theBoard and the service of a copy thereof upon the personagainst whom such charge is madeCathey Lumber Co ,86 NLRB 157, enfd 185 F 2d 1021(C A 5), vacated on other grounds 189 F 2d 428 (C A 5)4Olin Industries, etc, 97 NLRB 130, 132-133163 NLRB No. 64 518DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES F FOLEY,TrialExaminer:These cases,17-CA-2586 and 17-CB-419, were brought under Section10(b) of the National Labor Relations Act, as amended (61Stat.136, 73 Stat.519), herein called the Act, againstRespondent Koppers Company,Inc.,Forest ProductsDivision (herein calledRespondentCompany), andRespondents District 50, United Mine Workers of America(herein called Respondent District 50), and its LocalNo 12366(herein called RespondentLocal).'A complaintagainst Respondent Company was issued by the Board'sRegional Director for Region 17, KansasCity,Missouri, onApril9, 1965, premised on a chargefiled by ArleeO. Rickson December 21, 1964. A complaint against RespondentUnions was issued by the Board'sRegional Director onJune 7, 1965,premised on a charge filed by Ricks onDecember 21, 1964, and amended charges filed May 28,1965, and June 4, 1965.2 By the Regional Director's orderof June 7, 1965, the cases were consolidated and set for aconsolidated hearing.The complaint against Respondent Company allegesthat Respondent Company violated Section 8(a)(1) and (3)of the Act by discharging Charging Party Ricks on orabout August 31,1964, and refusing to reinstate himthereafter"because of his interest in, and/or because heengaged in concerted activity for mutual aid andprotection." The complaint against Respondent Unionsalleges that they have violated Section 8(b)(1)(A) and (2) ofthe Act by refusing since on or about September 11, 1964,toprocess a grievance under the collective-bargainingcontract between them and Respondent Company, dealingwithRick'sdischarge on or about August 31, 1964,pursuant to a request made by Ricks to RespondentUnions on or about September 11, 1964.On June 16,1965, the Regional Director amended thecomplaint against Respondent Unions to include theadditional allegations that Respondent Unions violatedSection 8(b)(1)(A) and(2) of the Act by failing and refusing,IBoth unionsare called Respondent Unions or Unions whenreferred to jointly2Charging Party Ricks withdrew his December 21 charge onJanuary 26, 1965, and the Regional Director approved thewithdrawal on January 27, 1965 The Regional Director informedtheUnions on May 28, 1965, that he was reinstating theDecember 21 charge The amended charge filed May 28 wasattached to the letter3Ricks' amended charge of May 28, 1965, repeated theallegation in the December 21 charge that Respondent Unionscaused Respondent Company to discriminate against Ricks sinceSeptember 11, 1964, by refusing since that date to process underthe contract Ricks' grievance dealing with his discharge, andadded that Respondent Unions, on or about May 11, 1965, causedsince onor about July 30, 1964, to fairly representCharging Party Arlee Ricks; and Respondent District 50,United Mine Workers of America, one of the RespondentUnions, violated Section 8(b)(1)(A) and (2) by inducingand/or seeking to induce Charging Party Ricks, since onor about September 11, 1964, to refrain from filing theunfair labor practice charge he filed herein againstRespondent Unions, and/or requesting he withdraw thecharge after he filed it, by promising to obtain employmentfor him with another employer at a higher rate than hereceived when employed by Respondent Company, and bymisrepresentingthe rate of pay he would receive fromTierra Royal Potteries, Inc., the other employer. At thehearing on September 14, I granted General Counsel'smotion for leave to amend the amended complaint bystriking the allegation that Respondent Unions violatedSection 8(b)(1)(A) and (2) by failing and refusing sinceJuly 30, 1964, to fairly represent Charging Party Ricks.The motion was not opposed.Respondent Company, by answer filed April 16, 1965, asamended November 11, 1965, admitted the discharge andrefusal to reinstate, but alleged this action was forabsenteeism, and for reporting for work in a conditionindicating recent consumption of alcoholic beverages, andnot for any discriminatory reason or motive. It denied itengaged in illegal conduct. Respondent Unions, in answersfiled June 9 and 23, 1965, denied all allegations of illegalconduct in the complaint of June 7, and amendment ofJune 16, 1965, against them. On September 14 andNovember 11, 1965, I granted Respondent Unions motionsfor leave to amend their answer to include the defense thatno charges were filed within the 6-month period asrequired by Section 10(b) of the Act to support theallegations in the amended complaint.'At thehearing onNovember 11, 1965, Respondent Unions made a motionthat the complaint against them, insofar as it alleged insection 6(b) that since September 11, 1964, they hadrefused to process Ricks' grievance dealing with hisdischargeonAugust 31, 1964, be dismissed. Theyargued thatsinceRickswithdrewhischargeonJanuary 26, 1965, and the withdrawal was approved onJanuary 27, 1965, the charges supporting the complaintare the amended charges filed May 28 and June 4, 1965,and,therefore,anyconductoccurringpriortoNovember 28, 1964, is precluded by Section 10(b) of theAct from being considered a violation since it occurredprior to the 6-month periodantedatingthe amendedcharge filed on May 28, 1965. I reserved ruling on thismotion.A hearing on the amended complaints and amendedanswerswas held before me on September 14 andNovember 9, 1965, in Memphis, Tennessee, and onTierra Potteries, Inc , to discriminate against Ricks by refusing toprocess a grievance under the contract between RespondentUnions and Tierra Potteries, Inc The amended charge of June 4,1965, retained the allegation of a refusal to process Ricks'grievance under the Respondent Company-Respondent Unionscontract, but deleted the allegation dealing with a refusal toprocess a grievance under the contract Respondent Unions hadwith Tierra Potteries, Inc , and replaced it with the allegation thatRespondent Unions by the refusal on September 11, 1964, andthereafter, to process the grievance under the RespondentCompany-Respondent Unions contract, and "By the above andother acts and conduct, have restrained and coerced and arerestraining and coercing its employees in the exercise of theirrights guaranteedin Section 7 of the Act " KOPPERS COMPANY, INC.519November 10 and 11,1965, in KansasCity,Missouri.4General Counsel,Respondent Company, and RespondentUnions were represented at the hearing. All parties wereafforded an opportunity to offer evidence,make oralargument,and file briefs. General Counsel,RespondentCompany, and Respondent Unions filed briefs after theclose of the hearing.FINDINGSAND CONCLUSIONSI.THE BUSINESS OF RESPONDENT COMPANYRespondent Company is a Delaware corporation with itsprincipal place of business in Pittsburgh, Pennsylvania. Itmaintains and operates a plant in Kansas City, Missouri,and an office connected therewith, where it is engaged inthe manufacture of treated wood products. The plant inKansas City, hereinafter referred to as RespondentCompany, annually sells products and services, valued inexcess of $50,000, to customers located outside the Stateof Missouri, and annually purchases goods and services,valued in excess of $50,000, from sources located outsidethe State of Missouri. I find that Respondent Company isengaged in commerce within the meaning of Section 2(6)and (7) of the Act, and assertion of jurisdiction willeffectuate the purposes of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent Unions are labor organizations within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background Evidence 5Respondent Company and Respondent Unions have acollective-bargainingcontract. This contract, herein calledthe Contract, was executed for the period February 1,1964, to February 1, 1967. The appropriate unit iscomprised of all plant employees except foremen, officeemployees, watchmen, and technical employees who arenot replacements for rank-and-file employees. There is nounion-security clause in the contract. As of July 13, 1964,there were 40 employees included in the appropriate unit.There were approximately 30 at the time of the hearing.The membership in Respondent Local is restricted toemployees of Respondent Company. Ninety-nine percentof the employees in theunitas well as 99 percent of themembers of Respondent Local were Negroes at the timematerial to this proceeding. The record discloses that as ofJuly 31, 1964, there were four white employees. They wereWalterMoore, employed since 1927, who was vicepresident of Respondent Local, and succeeded MarshallSingleton as president in November 1964; Freeman Pryor,employed since 1927, who was secretary-treasurer ofRespondent Local; Refugio Navarette, a Mexican ofSpanish descent, employed since 1924, and chief stewardof Respondent Local; and Wilmur Reed, employed sinceJune 9, 1964. He did notremain longinRespondentCompany's employ, and the record does not show whetherhe became a member of Respondent Local. An employeemust work 30 working days before he is eligible for unionmembership.Article III of the contract provides a five-step grievanceprocedure. In the first step, the dispute or grievance isdiscussedbetween the aggrieved employee and hisforeman, or Respondent Company's management. Thesecond step provides that if thematter isnot settled, theaggrieved employee discusses it with the foreman andmanagementthroughRespondentLocal'sgrievancecommittee, herein called the Committee. If it is notresolved within 10 working days from the date it occurred,under the third step, it is reduced to writing, and turnedover to the Committee for discussion with RespondentCompany'smanagement.If itremainsunresolved afterthis third step is taken,itisthen discussed betweenrepresentatives of Respondent District 50, United MineWorkers (director and assistant director of its region 55),and the representatives or executives of RespondentCompany. This is the fourth step. The fifth and final step,to be invoked when the grievanceremainsunresolved, isfinal and binding arbitration by a board of arbitrationconsistingof a member selected by Respondent Company,a member selected by the Unions, and a neutral memberselected by the Company and the Unions.Section 3 of the constitution of Respondent District 50provides thatallquestionsinvolvingmembership andmembership rights as well as other matters of dispute,appeals, and grievances, shall be first disposed of by thelocalunion. Individualmembers may appeal a localunion's decision to the executive board of District 50. Thedecision of the Board is final and bindingunlessrevised bya convention of District 50. Section 4 of the constitutionprovides the general outline for the procedure to befollowed in an appeal to, and its disposition by,District 50's executive board.On July 29, 1964, Charging Party Ricks was informed byRobert J. Lantz, general yard foreman, that he was laid offtemporarily due to a breakdown of the power crane. Thelayoff was untij the crane was repaired. Five or six otheremployees were similarly affected. On July 29, Ricks, whobegan his employment on June 8, 1964, was employed onthe second shift or night shift. The night shift began at 3:30p.m. following the completion of the first or day shift whichbegan at 7 a.m.Between 1 p.m. and 2 p.m. on July 30, there was ameetingin the yard office of Respondent Companyhurriedly called byMarshall Singleton, president ofRespondent Local, in regard to a complaint lodged withhim at his home before noon by Charging Party Ricksregarding his layoff. Ricks stated to him that WilmurReed, an employee in the same contract classification butwith less seniority, had been retained while he was laid off.LystraRicks, a brother of Ricks, drove Ricks toSingleton's home in his automobile. The three of themwent to theplant in thisautomobile.At the outset of the meeting, there were presentSingleton,who had been employed by Respondent*The hearing was opened on September 14 at the KennedyVeteransAdministrationHospital,Memphis, Tennessee, topermit Charging Party Ricks to testify Ricks was a patient at thehospital for an illness that had no connection with his employmentby Respondent Company or at Respondent Company's plant, orwith his employmentby TierraRoyal Potteries, Inc., or any otheremployer It was the result of an accident that occurred onnonworkingtimeRicks'illness became aggravated during histestimony on September 14, and thehearing wasdiscontinueduntil November 9 to permit him to recover sufficiently to testifyHe completedhis testimonyon November 9 The remainder of theevidence was receivedin KansasCity on November10 and 11.sMinor corrections in the transcripthave beennoted andmade 520DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany since 1924, and was a member of the Local'sCommittee as well as its president; Vessie Stiggersemployed since 1946, at the Kansas Cityplant,6who wasrecording secretary of Respondent Local, and a member ofthe Committee; Refugio Navarette, employed since 1924,who was chief steward of Respondent Local and a memberof the Committee; Ray Adkins, employed since 1947, whowas a steward of Respondent Local, and a member of theCommittee; Lystra Ricks, employed since 1924, who wasthe other steward of Respondent Local,and amember oftheCommittee,7 and Robert J. Lantz, general yardforeman of Respondent Local, who was in charge of yardoperations. After themeeting wasunderway, RandolphPiepho,manager incharge of Respondent Company'sKansas City plant for the 2 years prior to the date of themeeting, who was unaware of the meeting, entered theyard office on other business, and being apprised of whatwas taking place, remained, and participated in themeeting.Ricks, who had been instructedto remain inLystra Ricks' car, by Lystra and Singleton, was broughtintothemeeting shortly after Piepho entered the yardoffice.The events of the meeting concerning whichtestimonywasgiven,beganwithArleeRicks'representations to Plant Manager Piepho.Ricks first complained to Piepho that he had notreceived 3 days' notice of layoff as required by theContract. The Contract provides that a regular employee(one having worked 30 days) to be indefinitely laid off isentitled to 3 to 5 days' notice. Piepho said that Ricks hadnot been indefinitely laid off, that a layoff because of thebreakdown of the crane was not an indefinite layoff, andno notice could be given because a breakdown of thatnature could not be anticipated.Ricks next complained that Wilmur Reed, who had lessseniority than he had, was retained although he was laidoff. Piepho looked at a list dated July 13, 1964, prepared byRespondent Company, on which were listed the names ofemployees in an orderbeginningwith the name of theemployee with the earliest first day of employment, underthe caption "SENIORITY LIST." Beside the name of the6 Stiggers, who had been employed by Koppers Company, Inc ,40 to 45 years, had the contract classification of leadman checker,and was in charge of the six or seven employees on Respondent'snightshiftStiggersresponsiblydirectedthenight-shiftemployees,even though he received orders from Robert J Lantz,Respondent Company's general yard foreman, before the latterleft for the day when the day shift ended at 3 30 p in I findStiggers to be a supervisor within the meaning of Section 2(11) ofthe Act'There were seven members on the Committee in 1964However,only four of them met with representatives ofRespondent Company They were Singleton,Stiggers, Navarette,and Adkins.Respondent District 50's constitution requires aminimum of three"There is no evidence that Hawkins,whose first day ofemployment was May 12,1964,was discriminately denied the jobReed was given I do not credit Ricks'testimony that Hawkinsapplied for this work,and was denied it His testimony is purelyconclusionary,and lacks any connection with knowledge or factRicks testified that when he was discharged on August 31, 1964,Hawkins was doing the work of a mechanic's helper9Ricks complained to the President'sCommittee on EqualEmployment Opportunity that he had been discriminated againstbecause of race by his layoff and the retention of Reed By anamendment dated August4, 1964,there was included in thecollective-bargainingContractaprovision that RespondentCompany as a Federal Government prime contractor or a first tieremployee, was listed the first day of employment. Piephosaw on the list that Reed's first day of employment wasJune 9, 1964, and Arlee Ricks' first day was June 8, 1964.Reed had 1 day less seniority than Ricks. He asked YardForeman Lantz for an explanation, and the latter repliedthat Reed, while not a mechanic, was good at repair work,and had been assigned to work in the repair shop, and wasworking on the repair of the crane, and he thought he wasneeded for that work. Ricks was employed asa materialshandler at the time of the July 30 meeting. Ricks inresponse to a question by Lantz or Piepho said he had noexperience in the work that Reed was doing, but that hehad experience in a prior job as a forklift operator. Ricksstated that Sylvester Hawkins, a Negro, had experience inthe work Reed was doing, had more seniority than Reed,and had applied for the job that Reed had.8 Piepho said toRicks that other employees had been laid off with him, andseveral of them had more seniority than he had. He addedthathewould have been laid off because of thiscircumstance even if Reed had been laid off.`'Ricks them reverted to his claim that he was entitledunder the Contract to 3 days' notice before layoff. Piephoagaintold him he was not on indefinite layoff.10 Ricksargued that he was on indefinite layoff as he did not knowwhen the crane would be repaired. Feelings mounted, andPiepho said that if he wanted something definite he couldmake the layoff permanent, and Ricks answered that if heintended to make it permanent he should notify theCommittee at that time that he wasgoingto fire him sothat they would know what to do about it. Piepho repliedthat he would not do that. Piepho then said to Lantz, "BobI suggest we walk right out of thismeeting.This manmakes me sick the more he talks."" Singleton said toRicks that he had worked only 29 days, and that under theContract Respondent Company was not required to recallhim. The Contract provides that Respondent Companybears no responsibility for recalling or rehiring employeeslaid off or discharged unless they have worked 30 days.After the 30 days, they are placed on the seniority lists ofsubcontractor would adhere to the provisions of Executive Order10925,as amended by Executive Order 11114,which prohibitsdiscrimination against any employee or applicant for employmentbecause of race,color,creed,or national origin In a letter datedDecember 9,1964, from the Director, Fair Employment Program,Office of the Assistant Secretary,Department of the Army, PlantManager Piepho was informed that the Department of the Armyhas been advised by the President'sCommittee on EqualEmploymentOpportunity that there was no evidence tosubstantiate the allegations of discrimination filed by Mr Arlee 0Ricks against your company and the case file has been closed "By an amendment to the Contract dated October 22, 1964, therewas added to the work classifications in group II of appendix A ofthe contract the classification of mechanic's helper11Thenotice of 3 to 5 days applies only to an indefinite layoff,and to a regular employee On cross-examination,Ricks admittedhe had had no experience in repair or maintenance work,and hadno knowledge of the length of employment of the other employeeslaid off with himn ThisisRicks' testimony Piepho testified that Ricks irritatedhim, and that he disclosed he lost his temper by asking Lantz toleave the meeting with him I have credited the testimony andother evidence which disclose the facts of the case In doing so, Ihave credited some testimony by Ricks, some by Piepho, andsome by other witnessesN L R B v Universal CameraCorporation,179 F 2d 749, 754 (C A 2),reviewed on othergrounds 340 U S 474 KOPPERS COMPANY, INC.521their respective work classifications.12 Either Piepho orLantz agreed to let Ricks work on July 30 so that he wouldhave the benefits of a regular employee under theContract.Piepho, Lantz, and Singleton left the meeting, anddiscussed the procedure that should be followed inprocessing a grievance under the Contract. Piepho thensaid to Singleton that it should be done in an orderlymanner,that the meetings should be held in his office, andthat he should not be taken by surprise by their being heldwithout notice to him. Singleton agreed. He expressedregrets to Piepho and Lantz for the disturbance at themeeting, and said that Ricks could not be told anything.Ricks worked on Friday, July 31. About 7 a.m. on Monday,August 3, 1964, General Foreman Lantz telephoned himand asked him if he could operate a forklift. When he saidhe could, Lantz assigned him to this work in the place ofRoy Adkins who was on vacation. On Monday he had twohelpers, but the remainder of thetimehe did not have anyhelpers. Ricks testified that Adkins had two helpers, andthat at times he was one of the helpers. '3Ricks worked on the day shift until August 19, 1964, andat that time was transferred to the night shift. Ricksworked overtime by working on the night shift 32 hoursduring the week ending August 9, 16 hours during theweek ending August 16, and 9-1/2 hours during the weekending August 23. Ricks testified that on Wednesday,August 19, 1964, General Foreman Lantz said to him,"Ricks,I'm goingto have to put you on the night shiftbecause we are going to have to have somebody we candepend on, and we can never tell when these other guysare coming back to work." Ricks, while on the day shift,asked for night-shift overtime work. Lantz and Stiggersgave him this work along with other employees whentemporary replacements were needed.B. The DischargeRicks did not report for work on the night shift ofMonday, August 24, 1964, and did not call in to informRespondent he would not report." There was a telephonein the hall of the rooming house where Ricks and hisbrother were staying. Ricks testified that he did not appearforwork for personal reasons. When asked what thereasons were, he said that if he would offer a reason hewould just say he was tired.15 On August 28, Ricksappeared in a taxicab at the plant of Respondent Companysometime between 4 and 5 p.m. He was scheduled to workthe night shift which began at 3:30 p.m. His brother Lystratalked to him. Ricks accused Lystra of not calling for him,and the latter replied that he was not obliged to bring himto work. Ricks had been drinking. This was apparent toLeadman Stiggers from Ricks' appearance, and from theodor of alcohol emitted by him. Stiggers told Ricks tochange from his street clothes into his work clothes, and tokeep out of sight. Stiggers assigned Ricks to work in thegondola freight car that was being unloaded. Ricks, amaterials handler, hooked and unhooked at the groundlevel the cable placed around materials being lifted fromor loaded on to a freight car by the crane. Stiggers placedhim in the gondola car so Yard Foreman Lantz would notsee him. Lantz, however, saw Ricks in the freight car, andaskedStiggerswhat he was doing there. Stiggersanswered that he placed him there so he [Lantz] wouldnot see him, that he had been drinking. Stiggers also saidto Lantz that he was all right, and that he would keep aneye on him." On cross-examination at the hearing onNovember 9, 1965, Ricks was asked by counsel forRespondent Company the question, "Isn'tit true that youwere drinking on the morning of Friday, August 28th?"Ricks answered, "On the morning of Friday, August 28th,Iwould say yes, I might have been drinking on Augustthe 28th." The weekly timesheet for Ricks for the weekending August 30, 1964, prepared by Stiggers, credits himwith having worked 8-1/2 hours on the night shift ofAugust 28.On Saturday morning, August 29, Lantz informedPiepho of the late arrival of Ricks the prior afternoon forthe night shift, and that he had been drinking before hereported in. Lantz identified Ricks as the employee whohad protested his layoff on July 30 because of thebreakdown of the crane. Lantz asked him what he shoulddo. Piepho replied: "Bob, we couldn't, it's gone now, it'sover and we can't prove it. Just let's see what happens inthe future. Keep your eye on him."12The inclusion on the list of employees dated July 13, 1964,with the caption "Seniority list" of the name of Arlee Ricks whohad only 22 days of employment on July 13, 1964, did not makehim a regular employee within the meaning of the contract by theprinciple of waiver or any other principle Obviously, the July 13,1964,list is not a seniority list within the meaningof the ContractThis is elementary On July 13 and July 30,Ricks was a temporaryemployee and not a regular employee,and was not entitled to thebenefits accorded a regular employee under the Contract13General Counsel argues that Ricks received less favoredtreatment when the helpers were assigned elsewhere after thefirst day There is no merit to this argument There is no evidencethat Ricks needed helpers after the first day It must be assumed,absent to the contrary,that Respondent was within its rights inassigningthe helpers elsewhere after the first day There mayhave been a more compelling need for their services on otherassignments,or the work that Ricks was doing may not haverequired helpers" Sec 7 of the Contract provides-Employee is expected to notify his foreman in advancewhen he expects to be absent on one of his regularlyscheduled work daysAny employee absent from work by reason of sickness orany other reason beyond his control, shall be expected tonotify his foreman as soon as possible when he expects to beable to return to work15When an employee is absent without notice the nightshift isworked short-handed A pool of surplus workers is not available todraw on in case a scheduled worker does not report If theemployee gives notice,Lantz or Stiggers finds an employee on theday shift willing to work additional hours on the night shiftWherethere is no notice,they cannot obtain a replacement because theday-shiftworkers are gone before it is apparent the scheduledemployee is not going to report16Thisis Stiggers'testimony,which I credit It is corroboratedby Lantz'testimony Stiggers,leadman checker in charge of thenight shift,and recording secretary of Respondent Union,Singleton,president of Respondent Local until November 1964,Lantz, and Respondent Company Plant Manager Piepho,testifiedfor General Counsel under subpena Stiggers and Singleton, likeRicks, are colored I granted General Counsel's motions for leaveto ask leading questions of Stiggers,Singleton,and Piepho, undersec 43(b) of the FederalRule of CivilProcedure Stiggers andSingleton were officers of Respondent Local at the time in issue,and Piepho was an officer of Respondent Company.GeneralCounsel seeks to impeach the testimony Stiggers gave as hiswitnessGeneral Counsel offered in evidence Stiggers'pretrialaffidavit I received it because of four variances between Stiggers'testimony and the contents of the affidavit Stiggers testified hewas a leadman checker in charge of the night shift,but denied hewas a foreman,while the affidavit carries the statement that hewas a foreman I have previously found he was a supervisor within 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDRicks who had been assigned to work on the night shiftof Saturday, August 29, 1964, did not report for work onthat shift, or personally give notice that he would notreport. Ricks testified that he overslept, did not wake upuntil5:30 p.m. , and did not call in at 5:30 because hethought it would be too late to do so. On cross-examinationby counsel for Respondent Company, Ricks testified hehad been drinking on Saturday morning, and on cross-examinationby counsel for Respondent Union he testified,"I drank some beer on Saturdaymorning."On rebuttal byGeneral Counsel, he testified he drank approximately"three beers." Between 3 p.m. and 3:30 p.m. on Saturday,Lystra Ricks telephoned Foreman Lantz at the yard office,and informed him that Ricks would not report for workthat day. Stiggers was in the office when Lantz receivedthe telephone call, and was informed by Lantz of themessageLystra gave him.About 3:30 p.m., Piepho and Lantz were on the loadingdock, which is between the place where employees parktheir automobiles, and the bathhouse or changehousewhere employees change their clothes, when Lystra Ricksparked his automobile and alighted from it. When Lantzsaw Lystra, he remarked to Piepho that Ricks was not withhim, and either Lantz or Piepho asked Lystra where histhe meaning of Sec 2(11) of the Act, as he responsibly directedthe employees on the night shift One can be a leadman and stillbe a supervisorWhen shown the affidavit he continued to insisthe was a leadman and not a foreman He could not account for thestatement in the affidavit signed by him that he was a foreman Inthe affidavit is the statement that he(Stiggers)obtained areplacement for Ricks on August 29, 1964, when he did not reportto work Stiggers testified he was not able to obtain a replacementfor Ricks on that date However,when shown the statement, hetestified that he obtained a replacement,but did not recall theidentity of the day-shift employee who was the replacementThe thirdvariance between the oral testimony of Stiggers andthe statement signed by him relates to the reasons Piepho gavehim for Ricks'discharge on August 31, shortly after thedischarge.His oral testimony is that Piepho told him he wasdischarged for not taking care of his job, and for reporting to workafter he had been drinking when it was dangerous just working onthe crane at night without drinking,and that he could not put upwith it In the affidavit is the statement that Piepho said "hewouldn't come to work, and didn't take care of his job " There isno reference to drinking The fourth variance between the oraltestimony and the affidavit is that Stiggers testified that he waspresent at a meeting on September11, 1964,between Piepho andthe Committee,and in that meeting Piepho in stating the reasonsfor Ricks'discharge said that Ricks had violated a company ruleagainst drinking Stiggers also testified that he discussed thedischarge with members of the Committee between August 31,1964,and the September 11, 1964,meeting with Piepho, and hewas asked if Ricks had been drinking on August 28, and he toldthem he had had some liquor but was not drunk Stiggers' signedstatement contains no reference to the September11, 1964,meeting,or to the conversations Stiggers had with the otherCommittee membersThe affidavit of Stiggers is a paraphrasing by the RegionalOffice representative who interviewed him of the answersStiggers gave to his questions Stiggers'difficultyin reading andhis slowness in comprehension and speech,during his testimony,are in contrast to the erudition of the statement prepared by theRegional Officerepresentative It could wellbe that theRegionalOffice representative summarized Sttggers' testimony that he wasa leadman in charge of the night shift in terms of theconclusionary statement that he was a foreman,and that Stiggersdid not catch this language of the Regional Office representativeStiggers worked the day shift of January 12, and was interviewedwhile at work and in his dirty work clothes Obviously, he wasanxious to return to his duties This desire coupled with hisbrother was. Lystra answered, "Well, in his condition, inthe shape he is in, you wouldn't want him on the job."Lantz asked Lystra if Ricks was drunk, and the latterreplied, "Well, I am not going to say he is, but you knowhow it is." This endedthe conversationbetween LystraRicks and Piepho and Lantz. Piepho testified that he andLantz decided on that Saturday afternoon to dischargeRicks." Stiggers had obtained a replacement for Ricksfrom the day shift after Lantz told him of Lystra's messagethat Ricks would not report for work that day.At 7 a.m. on Monday morning, August 31, 1964, Ricksreported for work on the day shift. On Friday, August 28,1964, Lantz assigned Ricks to the job of forklift operator ashe had applied or bid for this job. He was assigned to thiswork on the day shift effective Monday, August 31. WhenLantz had made the assignments to all the employeesexcept Ricks, on this Monday morning, and was walking tothe yard office with him, Piepho appeared, and asked himif he was going to let Ricks work. Lantz said "No, we areon our way to the office now." When Lantz and Ricksreached the office, Lantz said, "Ricks we are going to haveto let you go " He asked why, and Lantz replied, "becauseyou didn't show up for work on Saturday." Ricks testifiedhe said that Saturday was an optional day, and Lantz toldslowness in comprehension and reading could account for hisfailure to question the statement he was a foreman when theRegional Office representative read the statement to him, or heread it The lapse of time between the date of August 29, 1964,when Ricks failed to return to work, and the date of November 11,1965,when Stiggers testified,and the awareness of the difficultyhe ordinarilyhad in obtaining a replacement just prior to thebeginning on the nightshift,especially on a Saturday,can accountfor his testimony,prior to his recollection being refreshed,that hedid not obtain a replacement for Ricks on August29, 1964Stiggers testified he did not recall that the Regional Officerepresentative asked him anything about drinking It could wellbe that since Stiggers was in a hurry to return to work, theRegionalOffice representative hurriedly asked him leadingquestions, and having had only the benefit of what Ricks told him,and the letter Piepho gave Ricks on August 31, was not aware thatdrinking was a factor,or that steps had been taken to process agrievance,and therefore,in his questioning,made no reference todrinking,or to the September 11, 1964, meeting,or discussionsthat Stiggers had with the Committee If he only asked Stiggerswhether Piepho had said that Ricks "wouldn'tcome to work, anddidn't take care of his job," Stiggers could well have made thelaconic reply of yes, and no more,as he could not have beenenthusiastic about the charges filed against the RespondentCompany for which he wasa supervisor,and Respondent Localfor which he was recording secretary There is no evidence thattheRegionalOffice representative asked him if Piepho onAugust 31, 1964, said anything else, or specifically, if he saidanything about drinking,or asked him if he and the Committeehad met with Piepho in regard to a grievance Ricks had askedSingleton on August 31, 1964, to process, or what was said at sucha meeting,if it was held.Ifind from the demeanor and substantive testimony of Stiggersthat his oral testimony is credible, and is not impeached by hisstatement I find further that his testimony merits, and it hasreceived, the weight it deserves when considered in the fullcontext of the recordand in relationto the other evidence, bothoral and written I also find that the affidavit of Stiggers is barrenof any references to drinking and to the processing of a grievanceforRicks because the Regional Office representative did notquestion Stiggers regarding these matters,and Stiggers, in thecircumstances of the interview,either did not independentlyrecall these facts or did not feel he should volunteer themi'This is the testimony of Manager Piepho It is corroboratedby the testimony of Sttggers and Lystra Ricks KOPPERS COMPANY, INC.523him they were going to let him go anyway.18 Ricks askedLantz for a written statement of the reasons for hisdischarge. Lantz telephoned Piepho's office, and then toldRicks that he could pick up the written statement atPiepho's office when he picked up his check. A clerk inPiepho's outer office informed Piepho that Ricks wanted awritten statement of the reasons for his discharge. Piephoprepared a statement and signed it. The statement whichwas on the letterhead of Respondent Company was datedAugust 31, 1964, and was as follows:To: WHOM IT MAY CONCERNThe bearer, Arlee O. Ricks, was relieved of hisemployment here today, August 31, 1964, because offrequent absenteeism and tardiness../s/ Randolph PiephoRandolph PiephoPlant Manager/s/ R. L. LantzR. L. LantzGen. Yard ForemanRicks testified that he had Lantzsign it"so that it willshow I havegonethrough the channels, the grievance."19Ricks testified that when he was on his way from the yardoffice to Piepho's office, he met Singleton and Stiggers,and asked them to wait until he obtained a letter requestedfrom Piepho, that he wanted them to read it, and process agrievance.According to Ricks, when he obtained thestatement and returned to where he had talked toSingleton and Stiggers, the latter had left, and he showedthe statement to Singleton, who read it. He askedSingletonwhat he should do to process a grievance.Singleton said he would see what he could do about it.Singleton denied he was shown the statement. He testifiedthat Ricks said to him that he was on his way to obtain it.Singleton testified that on August 31 he told Ricks whatthe grievance procedure was.Piepho talked to Singleton and Stiggers in his officeshortly after Lantz told him he was notgoingto put Rickstowork.2° He had asked them to come to his office.Stiggers testified that he said to them that he had todismissRicks, and gave-this explanation: "He couldn'ttake care of his job, and he would come out when he wasdrinking. I can't put up with that. It is too dangerous towork on the cranes at night, let alone come out drinking. Ican't put up with it." He also testified that he said in replythey would talk to the grievance Committee and see whatthey could do, and later on, "the next day, or sometime"they talked to the Committee. Singleton testified thatPiepho said that Ricks "failed to report to work and hiswork wasn't very good," that he asked Piepho when hefailed to come to work, and Piepho said August 29.Counsel for General Counsel asked Singleton at this timeif Piepho said that one of the reasons he was getting firedwas that he was drinking, and Singleton replied, "I don'trecall that. I don't think I had it in my record."21 Piephotestified he said the following to Singleton and Stiggers:Well, I told them that, well after all, 2 days in a rowthe drinking problem, once as witnessed by one of themen themselves, the other time not at work becauseof it.And in the interest of safety and companydiscipline, I couldn't see how I could tolerate that sortof performance, and I felt that the wise businessdecision to make was to let him go.At the hearing on November 11, 1965, Piepho was askedby counsel for Respondent for the reason he did not makeany mention of an alcohol problem in the memorandum orletter he gave to Ricks on August 31. Piepho gave thefollowing answer:I can summarize that by saying I wish I had. I had,at that moment, many other things on my mind, andthe first thought that went through my mind was whatdoes he want with it, and what in the world can hepossibly do with it. And I felt that perhaps he wouldwant to use that as evidence when he went to theunion grievance committee and my thinking was thatwell,Imyself,personallyhad never seen himdrinking. I got the news by logical reports, and 'theabsenteeism was something that was a matter ofrecord, and I quickly prepared the letter along thoselines.Piepho testified that he did not have any legal advice in thepreparation of the memorandum or letter that was given toRicks.When Plant Manager Piepho was on direct examinationas a witness for General Counsel, he was asked if thedisturbance Ricks had caused in the yard office on July 30,1964,when he protested his layoff because of thebreakdown of the crane, was "an incident which gave riseto your decision to discharge him." Piepho answered that16When the day shift works on Saturday, the night shift willwork if it is necessaryWhile an employee is only required to worka 5-day, 40-hour week, whenhe agreestowork on a Saturdayshift, it isno longer optionalwith him as to whether he works ordoes not workHe is requiredto be present in accordance with theagreementreached with the foreman Ricks had agreed to workthe night shift on Saturday, August 29 He did not have the optionto work or not workisAccording to Ricks, Lantz handed him the statement ormemorandum signed by Piepho, and at that time he asked him tosign itIf that happened, Lantz must have gone to the main officewith Ricks, although there is no testimony that he did20 Stiggers did not ordinarily appear atthe plant at7 a in. sincehe works until the previous midnight. This was a Monday,however, and he had not worked on Sunday He could not recallthe reasonwhyhe was at the plant that early He denied that hehad any knowledge that Ricks was to be discharged Piephotestified that he ordinarily arrived at the plant about 8 a in Hewas neither asked,nor gave,any explanation for his early arrivalon August 312iCounsel for General Counsel offeredthe pretrial statementsof January 12, 1965, of Singleton and Navarette to impeach theiroral testimony as witnesses for General Counsel I received thestatements in evidence for the purpose of ruling on GeneralCounsel's position that their oral testimony was impeached by thecontents of the pretrial statements I find from consideration ofthe oral and demeanor testimony of Singleton and Navarette, andtheir pretrial statements, and the other evidence of recordincluding the testimony Stiggers gave that related to the pretrialstatement he gave, that the oral testimony of Singleton andNavarette is not impeached by the pretrial statements Theirdemeanor impressed me that they were truthful and forthright intheir oral testimonyMoreover, I am satisfied that the RegionalOffice representative who interviewed them on January 12, askedthem leading questions based on a preconceived opinion of thefactsof the case gained from Ricks' pretrial statement ofDecember 30, 1964, and the statement Ricks received fromPiepho on August 31, 1964, and paraphrased the answersSingleton and Navarette gave to the questions in terms of thenarrative in the statements. He did not go further and search forother evidence not disclosed by the pretrial affidavit of Ricks orthe August 31 statement The omission from statements of matterdisclosed by the oral testimony does not mean it did not occur astestified, but that a complete investigation of all the facts was notmade 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe incident was not the direct cause as some time hadelapsed between it and the date of the discharge, but thatitwas one of the factors which led him to conclude that anabsence of 2 days in a week was excessive absenteeism.He characterized Ricks' conduct at the July 31 meeting inthe yard office as insubordination as well as a disturbance.Piepho also testified that the July 30 incident led him tobelieve that Ricks was not a particularly good employee.General Counsel introduced oral and written evidenceof employees who had reported for work under theinfluence of liquor, but had not been discharged. DonaldNapoleon Duncan, an employee of 15 years, received aletter of warning dated March 1, 1965, in which he wascharged with poor job performance on February 27, 1965,because of excessive drinking. Reference was made in theletter to previous drinking incidents for which he wasverbally reprimanded. The letter carried the warning thatany recurrence of this conduct could lead to disciplinaryaction.On March 17, 1965, Duncan received a writtenconfirmation of oral disciplinary action by Foreman Lantzon March 12, 1965. He was laid off for 2 weeks because hereported for work on March 12, 1965, "while under theinfluence of alcohol." He was told that the next occurrencewould mean the termination of his employment.22 Duncanwas employed at the time, of suspension as a tally orrecords clerk. In the letter of March 1, 1965, to Duncan,which was signed by Piepho, is a reference to many gooddays of work by Duncan over the 15 years of hisemployment, with bad days "every now and then," and, theopinion that the bad days were the result of a drinkingproblem.On a work day in May or June 1964, Plant ManagerPiepho found that employee Willie Ross, a lift-truckoperator, had been drinking, and had spilled a load ofrailroad ties.He instructed him not to operate theequipment that day. The following day Piepho took the lift-truck operator job from him, and assigned him to lesshazardous work. At the time of the incident, Ross hadbeen an employee of 20 years. In regard to the action hetook, Piepho testified as follows:In the case of Ross, Ross had been with thecompany for years. I knew the man reasonably well. Ifelt this discipline would straighten him out and aslong as he didn't ever get on a forklift truck, he wouldgive the company many good days of services on workhe could do., After all, if I would terminate him, hewould lose seniority, pension, yes, I used the bestjudgment that I possibly can and at times thetreatment we give our older employees is differentthan that we give new employees.On cross-examination by General Counsel, Yard ForemanLantz testified that he had taken disciplinary actionagainst certain employees who had reported for workunder the influence of liquor. They were employees of atleast 15 years' service. Lantz testified that he sent themhome. They were not fired. He also testifi:._ that hewarned these employees about their drinking, but did notwarn Ricks. Also on cross-examination, employee WalterMoore who had been employed by Respondent Companyfor 38 years, and was president of the Respondent Local atthe time of the hearing, testified in response to General22Respondent Company began the practice in January orFebruary 1965, of giving written warnings to employees forinfraction of rules of employment, and of placing the writtenwarningsin the employees' personnel files.23 The question assumes, contrary to the evidence, that Rickswas discharged for absenteeism only24 Since Lystra Ricks did not know whether Carmickle'sabsences were excusable, either by personal knowledge of theCounsel's leading questions, that he had knowledge ofemployees reporting for work who had been drinking andhad not been fired. Counsel for General Counsel did notask Moore if Piepho, Lantz, or Stiggers knew they hadbeen drinking, and if they did whether they had permittedthem to work. Nor did he ask him if these employees wereemployees of long standing or were pew employees, or ifthey had been disciplined in some other, manner. Mooretestified on direct examination that he had knowledge thatemployee Leo Carmack was discharged in 1949, employeeMick McMullen was discharged in 1957, and anotheremployee by the name of Harvey was discharged "after1947," because they came to 'work under the influence ofliquor.General Counsel introduced the following testimony toshow that other employees had been absent from work,but had not been discharged. His counsel asked a numberof witnesses if they knew of any employee who had beenfired for absenteeism other than Ricks. They answeredno.23 Counsel for General Counsel asked Lystra Ricks,Ricks' brother, and an employee of Koppers Companysince 1924, if he had been absent without calling in, and heanswered that he had been time and time again. He thentestified, however, that he had not been absent at allduring the 2 years Piepho had been plant manager. LystraRicks also testified that Mackie Carmickle, an employeeof 18 years, who rode in his automobile to work, wasabsent "time and again" before and after his brother wasdischarged, and was absent 2 days in 1 week prior toRicks' discharge. He did not disclose whether the latterabsence was during the 2 years Piepho was plant manageror before. His testimony is silent as to whether Carmicklecalled in. He testified that Carmickle did not say anythingto him, and he did not know whether he had an excuse forhis absences, or whether he had given any to RespondentCompany. He testified that on one occasion Lantz hadasked him if he had seen Carmickle, and when heanswered he had, he instructed him "to go by and tell himdon't come to work until Monday week." His testimonydoes not disclose whether Carmickle was on layoff, or justabsent when Lantz gave him this instruction. Nor does itdisclose whether Carmickle was in good health or ill, orwhether he lacked or had some other excusable reason forthe absence.24On direct examination, Moses Saffold, who began hisemployment on March 12, 1964, testified for the GeneralCounsel that he was absent prior to and after the dischargeof Ricks, he did not call in prior to being absent, no onesaid anything to him about being absent and not calling in,and he answered no to the question whether he knew ofany employee other than Ricks who was discharged forbeing absent without calling in.25 On cross-examination,he testified he was absent four times from May to October1964, one time in each of these 4 months. He also testifiedthat he did not have a telephone during the 4-monthhe was late when the bus was late, as it sometimes was;the bus he had to take was the one leaving at 5:30 a.m.,which brought him to the plant at 6:45 a.m., and the nextone was at 6:30 a.m., which would arrive at the plant afterthe day shift began, and too late for him to go to work.particular absences or by reason of the job he held, his testimonyto have any probative value would have to have been connectedwith the testimony of an official of Respondent Company whocould provide this evidence As it is in the record, it merits noweight, and I give it none25This is another question, in which it is assumed, contrary tothe evidence, that Ricks was discharged for being absent and notcalling in KOPPERS COMPANY, INC.525Duncan testified he was absent three or fourtimes in1964 without calling in, and was absent in the year 1965withoutcallingin.On cross-examination,he testified hewas never absent more than once in a week. RaphaelJackson who began his employment with RespondentCompany on April 12, 1922, testified he had been absentwithout callingin, and nodisciplinary action had beentakenagainst himfor not calling in when absent. He wastold in October 1965 that he had to call in when he wasabsent.On cross-examination, Jackson testified that hehad worked for Respondent in Delaware and NewHampshire as wellas in KansasCity. In regard to hisemploymentin KansasCity he was absent only 2 days in1964, and absent only 1 day in 1965. He was sick during his2-day absence in 1964. Jackson said he could not call inwhen he did not intend to report for work as it was tooearly to call, but that hesent a message.Jackson workedthe day shift which began at 7 a.m. Stiggers and Singletonwere asked by counsel for General Counsel if they knew ofany employee "other than Ricks" who had beendischarged for absenteeism. They answered no. He did notask them if they knew of any employees who had beenabsent twice in a week without an excuse. Singleton,Piepho, and Stiggers testified on cross-examination thatthey could not recall an employee who had been absenttwice in 1 week withoutan excuse.C. The GrievanceRicks testified he went to the home of Singleton, thepresident of Respondent Local, on September 3, 1964, andasked him what steps he should take in the grievanceprocedure. Singleton asked Ricks to see Navarette, thechief steward. Ricks went to Navarette's home. Navarettewas not at home, and Ricks waited for him. According toRicks, when Navarette arrived home, Ricks showed himthe letter or statement he received from Piepho onAugust 31, and said he would like to file a grievance.Navarette told him he could do nothing unless Singletontold him to do it, that he would talk to him, and try toarrange ameeting for him with the grievance committee,and let him kn6w through his brother Ricks.26 Rickstestified he never heard from him. Navarette testified hesaw the letteror statementRicks received from Piephoand Ricks said he wanted his job back, and that he askedRicks to see one of the stewards. Singleton, Stiggers, andNavarette,separatelytelephonedAnthonyPoeta,assistantregional director of region 55 of RespondentDistrict 50, on the evening of August 31, 1964, or the nextday, and informed him of the discharge.27 Singleton andStiggers informed Poeta of the reasons for Ricks'discharge. They said that he had two unexcused absencesin 1 week, reported late, and then appeared on the job "asbeing drunk." Poeta told Singleton to process thegrievance.Singletondiscussed the dischargewithStewardsAdkins and Lystra Ricks, Chief StewardNavarette and Stiggers, individually and jointly. Singletontestified that their opinions differed as to the merits of thedischarge. He was anxious to have ameetingwith therepresentatives of Respondent Company, and have themattersettled.Navarette also talked to Lantz and Piephoabout the discharge, and told Lystra Ricks "what the mansaid." OnSeptember 9, 1964, about 3 p.m., Poeta,Stiggers, Navarette, and Adkins had a conversation aboutthe discharge.28 Stiggerswas asked whether Ricks wasdrunk on August 28. He told them he was not drunk buthad been drinking. Stiggers related to the others what hadoccurred in his presence on August 28(supra,section III,B).He also stated to them what Piepho told him andSingleton on August 31 regarding the discharge. Singleton,Stiggers,andNavarette decided they would try topersuade Piepho to return Ricks to his job. Poeta toldthem that if the Company's position was that it fired Ricksfor drinking or coming to work after having taken somedrink, the chances were very slim that should the case gotoarbitration they would win it, as his informationsubstantiated the Company's position, and it would be awaste of time and money to pursuea casehe could not winthrough arbitration. Poeta made the arrangements withPiepho for the Committee to meet with him onSeptember 11 regarding the discharge.Poeta, Singleton, Stiggers, and Navarette met withPiepho on September11 sometimein the afternoon.Adkins, the fourthmemberof the group who met withPiepho, was not present. When Singleton asked him to bethere he said hewas goingon vacation and had somematters to attend to, and could not attend.29 Piepho wasasked to reemploy Ricks. Piepho told them he could not doso. He said that Ricks violated the Company'srule againstdrinking.He was asked to give the reasons for Ricks'discharge, and he replied that within the week of thedischarge Ricks had been absent "in unauthorized mannertwice, tardy once, and there was a drinking problementwined through the absenteeism." The Committeespokesmen and Poeta agreed that the discharge wasjustified, and Poeta informed Piepho of their decision.26 The procedure for lodging a complaint is to register it with asteward,who brings it to the attention of the chief steward Thechief steward then discusses it with the other officers and thegrievance committee27 The headquarters of region 55 in which Poeta and H WMoore,the regional director,have offices,is in the RialtoBuilding, Kansas City, Missouri The Board's Regional Office wasin the same building Poeta,who began his connection withDistrict 50 in 1952, had been with region 55 since 1956, and hadhis first contact with Respondent Local in 1957 or early 1958 Hisduties as assistant regional director include assisting the regionaldirector in servicing 17 locals, including Respondent Local, inregion 55Region 55 is comprised of North and South Dakota,Iowa, Nebraska,Oklahoma. Kansas, half of Missouri, and fivecounties in Arkansas These duties include the"handling ofgrievances,sitting in on grievance meetings, negotiation ofcontracts,organizing new plants,"etc Poeta testified that duringthe time he had been with District 50 he participated in 150 to 200cases that had gone to arbitration Singleton telephoned him whenRicks complained that he had been laid off, and Wilmur Red, anemployee of less seniority,had been retained Singleton had toldhim that Ricks could not do the work that Reed was doing, andhad not worked 30 working days.Poets informed Singleton therewas no merit to the complaint as under the Contract Ricks couldnot "bump" Reed unless he could do the work Reed was doing,and that Ricks had no standing to process a grievance under theContract as he had less than 30 working days' employment Hewas only a temporary employee When Poeta administered theoath of membership in the Unions to Ricks in the first week ofAugust 1964,he gave him this same information21 A union meeting was scheduled for September 9, but was notheld because of the absence of Singleton due-to illness Poetaarrived at the plant about noon when the employees were havinglunch He sat and talked with a number of them during the lunchperiod29 Under the Contract, four members of Respondent Localwere paid for the time of a meeting between the RespondentLocal and Respondent Company As stated,supra,In 7, the fourof the Committee who met with management were Singleton,Stiggers, Navarette,'and-Adkins. Lystra Ricks was not asked toattend in place of Adkins.Stiggers testified that he was not one ofthe group that met with RespondentCompany 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDPoeta asked the Committee to inform Lystra Ricks of theirdecision so he could inform Ricks of it.Stiggers testified that Navarette told Lystra about themeeting, and asked him to inform Ricks. Lystra Rickstestified that after the discharge the Committee tried toget in touch with Ricks through him, but he did not knowwherehewas.He testified that Ricks left theroominghouse where they were both living, and he did notknow where he was for several weeks after the discharge.Poeta testified that in September and until the middle ofOctober 1964, he tried to reach Ricks through Singleton,Stiggers, and Navarette, but was unsuccessful. He triedunsuccessfully to locateRicks in October 1964 inconnection witha hearingto be held on his complaint tothePresident'sCommittee on Equal EmploymentOpportunity.Since Lystra Ricks was a member of the Committee,although not one of the four that met with RespondentCompany, the four who met with Piepho on September 11were charged with the responsibility of informing him,Pryor, Adkins, and Ragland, the other members of theCommittee, of what transpired. Since there is apresumption that the Committee acted according toRespondent Local's rules, and particularly since Lystratestified that the Committee attempted to reach hisbrother through him, and he did not testify or complainthat he was not informed of the September 11 action, I findthat he was informed of it, and asked to communicate it tohis brother.On September 11, 1964, Ricksmaileda letter toRespondent District 50, and a copy to Singleton, in whichhe informed District 50 he was making written protest ofhis discharge on the ground that thereasonsfurnished himinwritingon August 31, 1964, were not verified byRespondent Company's records as being attributable tohis negligence.He requested that the fourth step of thegrievance procedure in the Contract be invoked. Thefourth stepisanattemptat settlementof the grievancereduced to writing by the representatives of RespondentDistrict 50and the representatives or executives ofRespondent Company. In support of this request, Ricksstated inthe letter thatsteps one,two, and three of theprocedure had been exhausted by the failure of theCompany and him to reach agreement on hisreemployment on August 31, and oral complaints by himto Singleton and Navarette which receivedno attentionfrom them. 30Region 55 of Respondent District 50 received Ricks'letter on Saturday, September 12, 1964, and Singletonreceived a copy on Monday, September 14, 1964.31 Poetaattempted to locate Ricks by telephone on the followingMonday or Tuesday to tell him thematter inthe letter hadbeen disposed of on September 11 but was unable tolocatehim.He took no action on the letter, as heconsidered the matter closed after the action taken onSeptember 11.Ricks testified that he visited Poeta in his office onSeptember 11, 1964, and showed him his copy of the letterhe had mailed that day to District 50, and that Poeta tooknotes from it. He also testified Poeta said that he would tryto get him a hearing, and then said he was too intelligent towant to work for Respondent Company and asked him ifhe could get a job in one of the clean pottery plants. Rickssaid he told Poeta that he would like such a job, but wouldcontinueto process the grievance. Ricks also testified thathe talked to Poeta by telephone on or about October 9,1964, and asked him if he had obtaineda hearingfor him.According to Ricks, Poeta said the Committee refused togive him a hearing. Ricks testified that he again visitedPoeta in his office on October 11, 1964, after he had visitedthe Board's Regional Office where he intended to file acharge. He said the Regional Office representative withwhom he talked asked him to obtain a written statementfrom Poeta that the Unions refused to process a grievance,and that he made this request to Poeta. Poeta, accordingtoRicks, refused to give him a statement, and, said,"Oh I see you want to play it dirty. I was going to getyou another job, but if you file with the Labor Board I'mnot goingto get you another job." Ricks testified he said toPoeta that he would not promise not to file a charge, butwould appreciatehis gettinghim another job as he neededit.Poeta denied he was visited by Ricks on September 11orOctober 11, 1964, or talked to him by telephone onOctober 9. He testified that the firsttimehe saw or talkedto Ricks after he gave him the Union's oath of membershipin the first week of August 1964, was on December 21,1964. He recalled receiving on the day after Ricks' visit acopy of Ric(:s' unfair labor practice charge against theUnions. This charge was filed on December 21, 1964.Region 55 received a copy of it on December 22, 1964.Poeta denied he ever discussed other employment withRicks.He testified he discussed this matter only withLystra Ricks when in December 1964 or January 1965,Lystra came to him and asked him to help Ricks as hecould not give him financial support,and alsomeet hisown financial obligations. He said he told Lystra he wouldtry to get Ricks a job.Poeta testified that he had a heated conversation withRicks in his office on December 21, 1964, in which Ricksaccused him of doing nothing about his letter ofSeptember 11, and referred to the incident in the yardoffice of Respondent Company on July 30, 1964, andPoeta's advice to Singleton there was no merit to thatcomplaint, and also referred to the ruling of the Committeeagainst himon his discharge, and to the adverse decisionof the President's Committee on Equal EmploymentOpportunity. Respondent Company was informed of thislatter decision on December 9, 1964, by the Department ofthe Army. Ricks said he was going somewhere else to getrelief, and Poeta answered that he should see DirectorMoore of region 55 if he was dissatisfied, and voice hisobjections.He also said there were in the constitution"reasons andmeansto appeal decisions made by me oranyone in District 50."32Ricks' testimony of his visits of September 11 andOctober 11, 1964, and telephone call of October 9, 1964, isuncorroborated. No evidence of thetimethat the allegedconversation of September 11 was held was offered. Poeta30As stated(supra,sec. III, A, paragraph 3), the first step in thegrievance procedure is an effort by the aggrieved party and hisforeman or other representative of management to reach anagreement;the second step is an attempt at agreement by theCommittee and the foreman or other representative ofmanagement, and step three is to reduce the grievance to writingon the failure to settle it within 10 days, and an attempt by theCommittee and the management level of Respondent Company toresolve the written grievance The meeting on September 11 wasstep two of the grievance procedure, and the action taken at thismeeting by the Respondent Company and the Committee ofRespondent Local assisted by Poets was a resolution of thegrievance at the step-two levelWhile the 10 days had expired, theparties tothe contract by their action on September 11 extendedthe 10-day period to 11 days Parties to a contract may mutuallywaive, extend, change, or abandon any of its provisions31 It is undisputed that Respondent Company did not receive acopy of the letter or receive any other form of notice of it32 Seesupra,sec III,A, paragraph 3, for reference to procedurefor appealing action of a local to the executive board of District 50 KOPPERS COMPANY, INC.527was occupied at RespondentCompany'splant from noonuntil3:30 p.m. Ricks' testimony includes no references byPoeta to the meeting on September11,1964,atRespondentCompany'splant,although Poeta and theCommittee were trying to locate Ricks on September 11and thereafter to let him know what transpired at themeeting.If they talkedon September11 and October 9and 11 as Ricks testifiedthey did, therewould have beensomethingsaid byPoeta about the September 11 meeting,and something said in returnby Ricks, andPoeta wouldnot have found it necessaryto tryto locate Ricks after theletter was received by region 55. It is undisputed that themeeting took place,and that the RespondentCompanyand RespondentUnions decidedat the meeting that Ricks'grievance had no merit,and that his discharge wasjustified,and that Ricks was to beinformed of thedecision.From an evaluation of the oral testimonyof Ricks,Poeta, andLystraRicks, related evidence,and thedemeanor testimony of Poeta, Ricks, andLystraRicks, Icredit the testimonyof Poeta, anddo not credit thetestimony of Ricks. I find that Ricks did not talk to Poetaabout a grievance until December21, 1964, and made noattempt to ascertain what action the Committee took onhis behalf although he had left his known address shortlyafter his discharge,and no one,including his brother,knew where to locate him for a period of several weeks. Ialso credit Poeta's testimony that he never discussed withRicksthe obtaining of employment for him in potteryplants or elsewhere.On January23, 1965,Poeta gaveLystraRicks a paperonwhich were stated the name of Thomas Cook,superintendent,and the addressof Tierra Royal Pottery,Incorporated,Kansas City,Missouri,to give to his brother.He wasto apply fora job to this officialof Tierra Pottery.He appliedfor a job thesame day, and filled out anapplication form. He obtained a job with TierraPotteryand began employment there on January29, 1965. OnJanuary 26,1965,he withdrew the unfair labor practicecharges against the Unions.The withdrawalwas approvedby theRegional Director on January27, 1965. About 30days after he began employment with TierraPottery,Ricksmet Poeta at theTierraPottery plant.Ithas acollective-bargaining contract with District 50 and one ofits locals. In a friendly conversation Poeta had with himand Bernice Waters, the president of the local, Poeta said,"here is a man that will get us all put in jail but if he hasany problems take good care of him and treat him nicely,and if not let me know about it."Ricks told Poeta later, ina separate conversation he had with him, that he hadwithdrawn the charges partly out of courtesy to him,because he was nice enough to help him find a job. Poetareplied,"Ricks, you know I'd do all I can for you onaccountof yourbrother."33LystraRicks testified that on or about December 28,1964,after Poeta telephoned him at his rooming houseand was unable to locate him, he telephoned Poeta fromhis ladyfriend's, and Poeta asked him where his brotherwas staying and he answered"down here on Benton," andthen Poeta said he had a job for Ricks at $2.45 per hour ifhe dropped the charges against the Unions. Lystratestified that he immediatelydroveto where his brotherwas staying,and told him what Poeta said,and his brotherreplied"he no take up with no such trash as that."Rickstestified his brother said Poetahad a job at $2.54per hourata plant that needed a man the following Mondaymorningif hewould drop the suit against the Union, andthat he said he would not drop the case againstthe Union,but would liketo havethe job.Lystratestified he neverbotheredto inform Poeta of his brother's decision,but didtellSingleton some time later.Ricks received an hourlyrate of$1.68 at the time he was discharged by RespondentCompany.Poeta denied he attached the conditionthatRickswithdraw the unfair labor practice charges to his offer tohelp Ricks to obtain a jobafter Lystraasked him for hisassistance.He did notdeny,however,that he calledLystra and told him thatRicks could have a job. Hetestified that when he was askedby Lystrato help Rickshe referred to contractors calling region55 andasking ifthey couldreferworkers,as District 50 conducted anapprentice program in connection with its constructionlocals.He said that in referring to thistype of inquiry hemay have mentionedtoLystraa $2.90 rate paid onconstructionwork.He also testified that District 50 doesnot operate a hiring hall or refer workers to employers.Apparently, however,region 55 is contacted because ofthe apprentice program,and Poeta would be in a positiontoknow when a job was available on a constructionproject.The offeralleged to have been made by Poeta onDecember 28 appears to be in conflict with the assistancePoeta gave Ricks in obtaining a job at TierraPottery.Therewere no conditions attached.It also appears to be inconflict with what Ricks said to Poeta and what Poeta saidto him whentheymet in lateFebruary 1965,at TierraPottery.However, on evaluation of all the relevantevidence,including the demeanor testimony,IcreditLystraRicks' testimony that Poeta called him onDecember 28, 1964, and informed him that Ricks couldhave a job at $2.54 per hour if he would drop the unfairlabor practice charges.Analysis and Concluding FindingsIconclude and find that the preponderance of theevidence of record considered as a whole does not supportthe complaint against RespondentCompanythat it hasviolated Section 8(a)(1) and(3) of the Act bythe dischargeon August31, 1964, of,and refusal to reinstate thereafter,Charging Party Ricks.General Counsel contends that RespondentCompanydischarged Ricks because he attempted to process agrievanceon July 30, 1964, in connection with hislayoff onJuly 29, 1964.He argues that Respondent Company'sdiscrimination against Ricks is shown by Plant ManagerPiepho's admissions at the hearing that he was irritated byRicks' conduct at theJuly 30, 1964,meeting on Ricks'protest ofhis July 29 layoff,and considered him to havebeen insubordinate and not a particularly good employeebecause of this conduct; evidence that Piepho gave Ricksin writing on August 31, theday ofthe discharge,reasonsfor the discharge of "frequent absenteeism and tardiness"and then switched to reasons of frequent absenteeism,tardiness,and a drinking problem, when discussing Ricks'grievance on September11, 1964,with the RespondentLocal'sCommittee;and evidence that RespondentCompanyprior to Ricks' discharge did not dischargeemployees for drinking,being absent frequently, or forunexcused absences.Itisundisputed thatRespondentCompany andRespondentUnionshavehadamicablecollective-bargaining relations over a period of many years. There isnot a scintilla of evidence in the record that these amicable33 This is Ricks' testimony 528DECISIONSOF NATIONALLABOR RELATIONS BOARDcollective-bargaining relationshad been disrupted ordisturbed in any way at the time of the layoff on July 29,1964,orbefore or when Ricks was discharged onAugust 31, 1964. Pant Manager Piepho patiently explainedto Ricks in the July 30 meeting that his layoff was due tothe breakdown of the power crane, and was temporary; hewas not given the 3- to 5-day notice in the Contract for anindefinite layoff as the breakdown could not have beenanticipated; the employee by the name of Reed who had 1day less seniority than he had had been retained instead ofhim because he did repair and maintenance work, and wasworking on the repair of the crane, while Ricks had noexperience in repair and maintenance work, and otheremployees laid off with him had more seniority than hehad, and one of them would be entitled to Reed's job in anyevent if Reed had been laid off. Piepho became irritated atRicks when he continued to insist, in a heated manner,that he was discriminatorily laid off because of lack ofnotice and his seniority over Reed, after his reasonableexplanation showed Ricks that he had misinterpreted theContract. The irritation was not because of the processingof the grievance, but because of Ricks' unreasonablenessThisunreasonablenessclearlyamountedtoinsubordination, and warranted the judgment of Piephothat because of it Ricks was not a "particularly goodemployee."In the conversation Piepho had with Singleton after theJuly 30 meeting, Piepho said he wanted to be included inany future grievancemeetings,andwanted themconducted in an orderly manner. Piepho had not beennotified of the July 30 meeting and came upon it byaccident. Then Piepho or Lantz put Ricks back to workthe next day, Friday, July 31, because he had no standingto process a grievance unless he worked 30 working days.His working on Friday gave him the 30 days. The followingMonday, August 3, Lantz assigned Ricks to the day shiftas a forklift operator as a replacement for Adkins who hadgone on vacation. Ricks had disclosed at the July 30meeting that he had experience as a forklift operator. AfterAdkins returned, he was assigned to his previous job asmaterials handler on the day shift in connection with theoperation of the power crane, and was assigned overtimework on the night shift as a replacement for absenteeswhen he requestedthisextrawork.On Wednesday,August 19, 1964, he was returned to the night shift, andwhen Lantz informed him of the transfer to this shift, hetold him he needed employees like him on that shift whomhe could trust to appear for work. When Ricks did notreport for work on Monday, August 24, and did not reportin, or give an excuse, nothing was said to him, and nodisciplinary action was taken, even though a replacementwas very likely not obtained as Lantz and Stiggers did notknow he was to be absent until the day-shift employeeshad left. During the daytime on Friday, August 28, 1964,Ricks was assigned to the job of forklift operator on theday shift, effective Monday, August 31, 1964, because hehad requested or bid on this job.,Then on Friday afternoon, August 28, between 4 and5 p.m., Ricks appeared at the plant to work on the nightshiftwhich began at 3:30 p.m. Night Supervisor Stiggersknew from his appearance and from the odor from hisbreath that he had been drinking, and although it was acompany rule to keep any employee from working who had34Keep an eye on him did not mean Lantz should see if hecould catch him doing something that could be cause fordischarge It obviously meant to watch him to see that he did notwork again in this condition35He'admitted at the hearing that he had been drinking thatbeen drinking, Stiggers put him to workin a gondolafreight car being unloaded where he believed he would beout of sight of Foreman Lantz whowas stillat the plant.Lantz saw him anyway in the freight car, and asked whathe was doing there. Stiggers told him he had placed Ricksin the freight car so he would not see him because he hadbeen drinking. Lantz let him work on Stiggers'assurancehe was all right, and that he would keep an eye on him.Lantz informed Piepho on Saturday morning, August 29,that Ricks had appeared late for work the prior afternoonand had been drinking. He also told him that he was theemployee who had made the fuss on July 30 about hislayoff on July 29. He asked Piepho what he should do, andthe latter replied that therewas nothingto do, that it wasover, and to keep an eye onhim.34On Saturdaymorning,neither Piepho nor Lantz rescinded the assignment madetoRicks to begin work as a forklift operator on the dayshift on Monday, August 31, 1964.Ricks did not report for work on the night shift onSaturday, August 29, although he had been assigned tothiswork. He did not call in or furnish any excuse.35However, Lystra Ricks, his brother, did call in shortlyafter 3 p.m. to report that Ricks would not be at work. Thecallby Lystra enabled Lantz and Stiggersto obtain areplacement.When Lantz, in Piepho's presence, askedLystra Ricks, as he alighted from his automobile in theparking lot about 3:30 p.m., if Ricks was drunk, Lystraadmitted that he was. It was then that Piepho and Lantzdecided that Ricks should be discharged. The chronologyof events concerning Ricks' employment in the weekbeginningAugust 24 and ending August 29, 1964, showsclearly that he was discharged on August 31, 1964, for twounexcused absences and one unexcused lateness in 1week in which was entwined a drinking problem. Thefavoredtreatmentthat Ricks received after he complainedof his layoff to Piepho in the grievancemeeting onJuly 30,1964, belies the claim that he was discharged because hebegan processing a grievance on July 30. Piepho admittedthat in determining to discharge Ricks for his conductduring the week from August 24 to 29, he was influencedbyhisjudgmentthatRicks,becauseofhisunreasonablenessand insubordinationduringthegrievancemeeting onJuly 30, was not a "particularly goodemployee."As previously stated, this judgment waswarranted. Piepho had the right to consider it.36I credit Piepho's explanation that when Ricks requestedthat he be furnished with the reasons for the discharge inwriting, he was reluctant to state in writing that one of thereasons was Ricks' drinking problem, without thinkingfurther about it, and decided to state only the otherreasons,which standing alone justified the discharge. AsPiepho testified, he had many responsibilitiesas plantmanager when Ricks requested the reasons for thedischarge in the early morning of August 31, a short timeafter his discharge. Piepho knew from Ricks' behavior onJuly 30 that he would resort to technicalities, even thougharbitrary, to supporta claimof discrimination, andobviously wished to give more consideration to the touchymatter of the drinking problem, and the way lie shouldexpress it, before he furnishedit inwriting to Ricks as areason for the discharge. At the hearing, Piepho said inretrospect that he wished he had includedit in the writtenreasons.morning,and on August 28 He testified that he overslept onAugust 28, and did not wake up until 5 30 p in , too late to reportfor work56Jackanic's Reinforcing-Erectors, Inc ,158 NLRB 99 KOPPERS COMPANY, INC.529General Counsel's evidence shows that RespondentCompany did not discharge employee Willie Ross, aforklift operator, in May or June 1964, when he was foundto be under the influence of liquor while he was operatingthe forklift, and spilled a load of railroad ties. Piephoremoved him permanently from the job of forklift operatorand assigned him to another job where he could notendanger life or property. But Ross had been an employeeof 20 years, and had acquired a vested interest inemployee benefits by reason of his long tenure ofemployment. As Piepho testified, an executive must usehis best judgment in each particular case depending on thecircumstances. He admitted that at times the treatmentgiven older employees is different from that given to neweremployees. Ricks, who had been assigned to operate aforklift the Friday preceding his discharge, was a newemployee of 2-3/4 months. Moreover, he was clearly notthebetter type of employee as evidenced by hisunreasonableness and arbitrariness on July 30, 1964.Certainly, the Act does not deny Piepho, as the plantexecutive, the margin of discretion he exercised here,especially since it in no way infringes on any rights thatRicks or any other employee has under the Act.When Piepho, in March 1965, sent Duncan, a tally clerk,home with a warning when he reported for work under theinfluence of liquor, and on the second infraction,suspended him for 2 weeks, he exercised the same goodjudgment that he exercised in the Ross case. Duncan wasan employee of 15 years. The employees under theinfluence of liquor whom Foreman Lantz sent homeinstead of discharging were employees of long years ofservice.However, three employees were discharged byRespondent Company for being under the influence ofliquor.Action taken in cases of this kind must not onlyrecognize the rights of employees under the Act, butaccord fair treatment to employees in the light of theirparticular circumstances, and provide for the protection oflife and property in view of the hazardous nature of thework performed by employees with jobs like Ricks'.Piepho and Lantz exercised good judgment in these cases.But assuming they did not exercise the best of judgment,there would still be no violation as rights under the Actwere not denied by Respondent Company's conduct.The weakness of General Counsel's evidence dealingwith absences and not calling in is apparent from myfindings regarding it in section III, B. There is no evidencethat Respondent Company had been confronted prior tothe conduct of Ricks in the week of August 24 to 29, 1964,with apersonnel problem involving two unexcusedabsences and one unexcused tardiness by an employee in1week, or with the larger personnel problem of theabsences and the tardiness coupled with the employeereporting for work after he had been drinking and hisabsence from work because of drinking. I fail to see anymerit to the argument that Respondent Company in Ricks'case varied from an established policy reflected byGeneral Counsel's evidence, that warrants the conclusionit acted with an illegal motive.Iconclude and find that General Counsel has notsupported by a preponderance of the evidence on therecord considered as a whole the complaint, as amended,against Respondent Unions insofar as it alleges that theyviolated Section 8(b)(1)(A) and (2) of the Act by failing andrefusing to process a grievance regarding Ricks' dischargeon and after September 11, 1964, and insofar as it allegesthatRespondentDistrict 50coerced and restrainedemployees in violation of Section 8(b)(1)(A) and (2) of theAct by interfering with Ricks' right to file unfair laborpractice charges, andinitiateBoard proceedings, byoffering him a job at Tierra Pottery, Inc., at a rate higherthan the rate he receivedas anemployee of RespondentCompany if he refrained from filing unfair labor practicecharges against the Unions, and if he would withdraw thecharges that he filed. I find, however, that District 50 didinterferewith Ricks' right to the use of the Board'sprocesses in violation of Section 8(b)(1)(A) of the Act byPoeta's offer to Ricks on December 28, 1964, through hisbrother Lystra, to obtain a job for him at $2.54 an hour inthe construction field if he would withdraw the charges hefiled against Respondent Unions on December 21, 1964.This illegal conduct was not specifically alleged in thecomplaint, but was litigated by District 50 and the GeneralCounsel.However, for reasons stated below, I shallrecommend that no remedy be provided for this technicalviolation of the Act by Respondent District 50, and that thecomplaintagainstRespondentUnions and againstRespondent District 50, separately, be dismissed in itsentirety.Respondent Local complied with Ricks' request ofAugust 31 or September 3, 1964, that Respondent Localprocess a grievance under the Contract on his behalf inconnection with his discharge on August 31, 1964. I agreewith General Counsel that the requirement of the first stepof the grievance procedure had been met by Ricksdiscussion of his discharge with Lantz, and the receipt ofthe statement of reasons for the discharge from Piepho.The members of the Committee, including Lystra Ricks,thebrotherofRicks,considered the position ofRespondent Company conveyed by Piepho to Stiggers andSingleton on August 31, 1964, and by Lantz to Navaretteshortly thereafter. The evidence clearly shows that Ricks'drinking and his reporting on the job under the influenceof liquor were discussed, as well as his other infractions ofRespondent Company's employment rules. Stiggers, whohad personal knowledge of Ricks' conduct and of Piepho'sposition on it, informed the Committee of this knowledge.On Sptember 9, 1964, three of the Committee, Stiggers,Navarette,andAdkins, and Poeta of region 55 ofDistrict 50, who assists Respondent Local, discussed thegrievance.Stiggersagaingave them his personalknowledge of what Ricks had done, and what Piepho hadsaid to him about the discharge. I have credited Stiggers'testimony that they discussed Ricks' drinking, andPiepho's position on it. The Committee decided to askPiepho of Respondent Company to give Ricks his jobback. Poeta informed the Committee that if RespondentCompany's position was that Ricks was discharged fordrinking or coming to work after he had been drinking, andhis information substantiated this position, the chanceswere very slim that they could win the case if it went toarbitration, and it would be a waste of time and money topursue a case he could not win through arbitration.On September 11, 1964, Singleton, Stiggers, Navarette,and Poeta met with Piepho on Ricks' oral grievance toSingleton. The meeting was arranged by Poeta after hemet with the Respondent Local on September 9. Adkins,the other spokesman for the Committee, was not present.He was asked to attend by Singleton, but could not attend.A minimum of three may act as spokesmen underDistrict 50's constitution. Lystra Ricks, although a memberof the Committee, was not asked as he was not aCommittee spokesman. Piepho was asked by theCommittee to give Ricks his job back, but Piepho declinedbecause Ricks had violated Respondent Company's ruleagainst drinking.When asked for the reasons for thedischarge, Piepho said that in the week prior to thedischarge Ricks had been absent twice and tardy once 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout authorization, and there was a drinking problementwined through the absenteeism. The Committee andPoeta, its advisor, decided that the discharge was justified,and so informed Piepho.The evidence clearly shows that the absences and thetardinesses were unauthorized and unexcused, and that adrinking problem was entwined through the absenteeismand the tardiness. It also shows that Piepho and Lantz, indischarging Ricks, considered all these problems, andgave Ricks as much leeway as they, in their judgment asresponsible plant supervisors, believed they could givehim. It further shows that the Committee representatives,as spokesmen for the Respondent Local, considered withsincerity, responsibility, and good judgment, the facts ofthe discharge and Ricks' grievance, from September 1through September 9 within the Union itself, and thenjointly with Respondent Company. They knew the facts,particularly since Stiggers and Singleton had personalknowledge of them. Stiggers was the supervisor who hadon-the-spot personal knowledge of Ricks' infractions ofgood employment conduct, and Singleton was conversantwithwhat had been done in connection with theprocessing of the grievance. The Respondent Local wasconcerned about Ricks' drinking as the safety of the unionmembers as well as the safety of the other employees isplaced in jeopardy when Ricks or any employee reports forthe hazardous yard work after he has been drinking.Navarette, who operated the power crane, testified that inone paycheck envelope every month for the 24 years hewas employed, he received a notice from RespondentCompany that employees were not to work when under theinfluence of alcohol. I fail to see the merit in argument thatofficers of a union or members of a union grievancecommittee have to be cavalier about, or ignore, the risk toemployees from the handling of the hazardous jobs towhich Ricks had been assigned, when the employeeshandling these jobs report for work after they have beandrinking, regardless of the amount consumed. The otheremployees who had been under the influence of liquor,that had been given some form of discipline other thandischarge,were employees who merited the otherdiscipline because of their particular circumstances.Respondent Local was not bound by the Act, theconstitution of District 50, or any other procedure, in itsconsiderationofagrievancetoconductformalproceedings, including the taking of evidence inaccordance with prescribed rules, and the holding of ahearing at which the grievant is entitled to be present.37Respondent Local through its Committee acted withdispatch,honesty,seriousness,thoroughness,goodjudgment, and without discrimination, in the informal wayitgave independent consideration to the grievance. Itacted with the same propriety in its joint consideration ofthe grievance with Respondent Company. The grievancewas properly disposed of at the second step of thegrievanceprocedure,asstatedsupra,footnote30.Respondent Local had no obligation to take any furtheraction, except to inform Ricks of the joint action it andRespondent Company had taken. It made every effort toinform Ricks through Lystra Ricks, his brother.38Ricks' attempt to get the,grievance before RespondentDistrict 50 at the step four level of the grievance procedureobviously has no merit, since the grievance had beenresolved at the second step before he sent the letter toregion 55 of District 50. In any event, Ricks could not haveavoided the third step of the grievance procedure by hisunwarranted position in his September 11 letter that stepstwo and three had been exhausted. District 50 by itsregion 55hadnoobligationtoreplytoRicks'September 11 letter since it could not be drawn into thegrievanceprocedure unless the grievance remainedunresolved, and the prior steps which applied to the levelof its locals had been exhausted. As stated above, thegrievance had been resolved at the step-two level, butassumingithad not been, the step-three level remained tobe followed.39There is credited evidence that on December 28, 1964,Poeta offered Ricks, through Lystra Ricks his brother, ajob at $2.54 per hour, if he withdrew the charges he filedwith the Board on December 21, 1964, and Ricks turneddown this offer, and on January 23, 1965, Poeta sent Ricks,by his brother Lystra, the name and address of thesuperintendent of Tierra Pottery, Inc., whom he was tocontact for a job. He contacted him the same day, andobtained a job. There is no evidence that the condition ofwithdrawing the unfair labor practice charges or any othercondition was attached to the assistance Poeta gave toRicks in his obtaining a job with Tierra Pottery. There isno evidence of record of the rate he received at the outsetof, or during, his employment at Tierra Pottery. Therefore,General Counsel has not supported the allegation in thecomplaint, as amended, that Respondent District 50violated the Act by inducing and/or seeking to induceRicks to refrain from or withdraw the charges bypromising him employment at Tierra Pottery at a higherrate.Ihave credited Poeta's testimony that he may havereferred to an hourly rate paid in the construction industryin a conversation he had with Lystra Ricks about jobs hecould assist his brother Ricks in obtaining. I find thatPoeta offered Ricks a job in the construction industry onDecember 28, 1964, at $2.54 per hour, and conclude thatthis offer violated Section 8(b)(1)(A) of the Act.40 I do notfind a violation of Section 8(b)(2) since it could affect atmost a determination to reinstate or not to reinstate Ricksafter he was discharged on August 31, 1964. However,since his discharge was justified, and there was not anyobligation on the part of Respondent Company to reinstatehim, there could not be any illegal causation within themeaning of Section 8(b)(2).But the violation of Section 8(b)(1)(A) is a technicalviolation only, and the public interest would be hurt ratherthan helped by a remedy. On Tuesday, January 26, 1965,Ricks requested the withdrawal of his December 21, 1964,charges that Respondent Unions refused to process agrievance on his behalf on and after September 11, 1964.31 Ricks had the right, under Sec 9(a) of the Act to present hisgrievancedirectly toRespondentCompany Heexercised thisstatutory right as well as his right under the first step of thegrievance procedure when he met with Lantz and receivedreasons for the discharge in writing on August31, 196438Theo Hamm Brewing Co,151 NLRB 397, andCoca-ColaBottling Corporation,153 NLRB 1425 While it is a union's duty"to exercise fairly the power enforced upon it in behalf of thosefor whom it acts, without hostile discrimination against them"(Steele v Louisville & Nashville Railroad Co , et al,323 U S 192,203, andFord Motor Company v Huffman,345 U S 330, 337), "Aunion's right toscreen grievancesand to pressonly those itconcludes should be pressedis a valuableright, and on balance, itbenefits all employees"(Ostrofsky vUnited Steelworkers ofAmerica,171 F Supp 782, 790 (D Md)), quoted inBlack-ClawsonCompany, Inc v International Association of Machinists, Lodge355,313 F 2d 179 (CA 2)39Theo Hamm Brewing Co, supra, fn 3890Union de Trabatadores de Muelles yRamasAnexas de PuertoRico (Bordas & Co.),125 NLRB 1335 KOPPERS COMPANY, INC.The Regional Director approved the withdrawal onJanuary 27, 1965. Either he believed that the receipt of ajob by Ricks at Tierra Pottery with the assistance of Poetaunaccompanied by the condition that the charges bewithdrawn, was an outside settlement which effectuatedthe purposes of the Act in spite of the December 28 joboffer conditioned on the withdrawal of the charges, orRicks did not disclose to him that Poeta made him aconditional job offer on December 28, 1964, which herefused, and on January 23, 1965, Poeta had obtained a jobfor him at Tierra Pottery, without the condition that hewithdraw the charges that he had attached to the job offerhemade on December 28, 1964, but he believed, forreasonshe has not disclosed, that the approval of thewithdrawal request was justified in any event.Itwill be recalled that in late February 1965, Ricks toldPoeta he withdrew the charges partly out of courtesy tohim, and Poeta replied that he would do anything for himbecause of his high regard for Lystra Ricks, his brother.Earlier in the same day, Poeta told Bernice Waters,presidentofLocal15112,which represented theemployees at the Tierra Pottery plant, to take good care ofRicks. The whole matter was apparently settled. Then onMay 28, 1965, Ricks requested a reinstatement of theDecember 21, 1964, charges, and the Regional Directorapproved the request and reinstated them. There is noexplanation for the request for reinstatement. However,the reason is disclosed by the amended charge filed onMay 28, 1965. To the December 21, 1964, charges, wasadded the charge that Respondent Unions violated the Actby refusingon andafterMay 11, 1965, to process agrievance on behalf of Ricks in connection with hisemployment at Tierra Pottery. Ricks had a personnelproblem at Tierra Pottery and succeeded in renewing theDecember 21 charge, which on May 28, 1965, covered adead issue, to give weight tohis caseinvolving TierraPottery. Hereis ananomaloussituation.The anomalous situation is that Respondent Localwhich is Local 12366 does not represent the employees ofTierra Pottery, and was charged in error with respect toRicks' grievancearising outof his employment at TierraPottery. The Tierra Pottery employees are represented byLocal 15112. District 50 was improperly charged in theMay 28, 1965, charge as it was charged insofar as itassistedRespondent Local in connection with Ricks'problem at Tierra Pottery. Since Respondent Local hadnothing to do with any matter at Tierra Pottery, neither didDistrict 50 as an aid to Respondent Local.Then Ricks apparently learned that Respondent Local,and District 50 through the aid it gives Respondent Local,could not be held accountable for anything that occurredat Tierra Pottery. Therefore, on June 4, 1965, he amendedtheMay 28, 1965, amended charge to delete the matterinvolving his problem at Tierra Pottery. This left theDecember 21, 1964, charges that coveredamatterconcerningwhich a withdrawal was approved onJanuary 27, 1965, and which apparently would not havebeen reactivated without the misplaced allegation ofmisconduct at the Tierra Pottery plant. The complaint asamended against the Respondent-Unions ended up withallegationsthat they refused to process a grievance on andafter September 11, 1964, involving Ricks' employment atRespondent Company'splant,and District 50 offeredRicks a job on January 23, 1965, at Tierra Pottery at a ratehigher than the one received from Respondent Company,ifhe withdrew the charges he filed on December 21.General Counsel has not proved either of these allegations.41N L.R B. v Silver Bakery, Inc., etc , et al,351 F 2d 37(C A 1)531The subject matter of the allegation in the complaintregarding Tierra Pottery was not included in any of thecharges. Poeta's offer of a job to Ricks on December 28,1964, with the condition he withdraw the December 21charges, was not alleged in the complaint, and was notincluded in any of the charges. It was disclosed by theevidence taken at the hearing. However, it was clearlyencompassed by Ricks' withdrawal of the charge onJanuary 26, 1965, and its approval on January 27, 1965,following Ricks obtaining a job at Tierra Pottery withPoeta's assistance, and without the condition he withdrawthe charges. This was in effect an outside settlementapprovedby the Regional Director which clearlyeffectuated the purposes of the Act. Therefore, nothing isleft to be remedied.There remains Respondent Unions' motion to dismissthe allegation in the complaint relating to the refusal onand after September 11, 1964, to process the grievanceregarding Ricks' discharge on August 31, 1964, on theground that the December 21, 1964, charges could not bereinstated on May 28, 1965, and that the May 28, 1965,amended charge was a new charge, which couldinitiateproceedings involving only conduct that did not occurprior to November 28, 1964. For the reasons stated inconnection with the otherissues,I believe there is merit tothemotion .41 However,it isnot necessary to rule on itsinceI have found that General Counsel has not sustainedhis complaint against Respondent Unions or RespondentDistrict 50 separately.For the above reasons, I shall recommend that thecomplaint, as amended, against Respondent Company,and the complaint, as amended, against Respondent LocalandRespondentDistrict 50jointly,andagainstRespondent District 50 separately, be dismissed in theirentirety.CONCLUSIONS OF LAW1.Respondent Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, andRespondent Local and Respondent District 50 are labororganizations within the meaning of Section 2(5) of the Act.2.Respondent Company has not engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act as alleged in the complaint as amended.3.Respondent Local and Respondent District 50 havenot engaged in unfair labor practices within the meaning ofSection 8(b)(1)(A) and (2) of the Act, as alleged in thecomplaint, as amended.4.Respondent District 50 technically violated Section8(b)(1)(A) of the Act by offering Charging Party Ricks a jobon December 28, 1964, if he withdrew the unfair laborpractice charges he filed against Respondent Local andRespondent District 50 on December 21, 1964,an issuelitigatedat the hearing although not alleged in thecomplaint, but a remedy for this technical violation shouldnot be given as it would not effectuate the purposes of theAct.5.The complaints and all matters against Respondentsshould be dismissed in their entirety.RECOMMENDED ORDERIt is recommended that the Board issue an orderdismissing the complaints and all matters in their entiretyagainstRespondentKoppers Company, Inc., ForestProducts Division, and Respondents District 50, UnitedMine Workers of America and its Local No. 12366.295-269 0-69-35